Exhibit 10.2

CALANDO PHARMACEUTICALS INC.

FINANCING TERMINATION AGREEMENT

THIS FINANCING TERMINATION AGREEMENT (this “Agreement”) is entered into as of
April 17, 2008, by and among Calando Pharmaceuticals Inc., a Delaware
corporation (the “Company”) Arrowhead Research Corporation (the “Investor”) and
each of the entities and individuals listed on the signature pages hereto under
the heading “Stockholders” (collectively, the “Stockholders”). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Merger Agreement (as defined below).

RECITALS:

WHEREAS, the Company and the Investor are parties to that certain Amended and
Restated Investors’ Rights Agreement, dated as of March 31, 2006 (the “Rights
Agreement”), which Rights Agreement was entered into in connection with the sale
and issuance of the Company’s Series A Preferred Stock (the “Company’s Series A
Financing”) in which the Investor became (and currently is) the sole holder of
record of all of the Company’s outstanding Series A Preferred Stock;

WHEREAS, the Company, the Investor and the Stockholders each are parties to that
certain Amended and Restated Voting Agreement, dated as of March 31, 2006 (the
“Voting Agreement”), which Voting Agreement was entered into in connection with
the Company’s Series A Financing;

WHEREAS, the Company, the Investor and the Stockholders each are parties to that
certain Amended and Restated Right of First Refusal and Co-Sale Agreement, dated
as of March 31, 2006 (the “Right of First Refusal and Co-Sale Agreement” and,
together with the Rights Agreement and the Voting Agreement, the “Financing
Agreements”), which Right of First Refusal and Co-Sale Agreement was entered
into in connection with the Company’s Series A Financing;

WHEREAS, the Company is a party to that certain Agreement and Plan of
Reorganization, dated as of December 17, 2007, by and between the Company and
Insert Therapeutics, Inc. (the “Merger Agreement”) which contemplates, among
other things, that the Financing Agreements be terminated, effective immediately
prior to and as a condition precedent of the Closing and as set forth herein;

WHEREAS, pursuant to Section 6.8 of the Rights Agreement, such Rights Agreement
may be amended or terminated with the written consent of the Company and the
Investor;

WHEREAS, (i) pursuant to Section 4.6 of the Voting Agreement, such Voting
Agreement may be amended or terminated with the written consent of the Company,
the Investor and those Key Holders (as defined in the Voting Agreement) holding
greater than fifty percent (50%) of the Shares (as defined in the Voting
Agreement) then held by all Key Holders who are then providing services to the
Company as officers, employees or consultants, and (ii) the undersigned
Stockholders constitute Key Holders holding greater than fifty percent (50%) of
the Shares currently held by all Key Holders who are currently providing
services to the Company as officers, employees or consultants;



--------------------------------------------------------------------------------

WHEREAS, (i) pursuant to Section 9(d) of the Right of First Refusal and Co-Sale
Agreement, such Right of First Refusal and Co-Sale Agreement may be amended or
terminated with the written consent of the Company, the Investor and each of the
Founders (as defined in the Right of First Refusal and Co-Sale Agreement), and
(ii) the undersigned Stockholders constitute each of the Founders; and

WHEREAS, each party hereto desires that each of the Rights Agreement, the Voting
Agreement and the Right of First Refusal and Co-Sale Agreement be terminated in
accordance with their respective terms, effective as of immediately prior to the
Closing.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

TERMINATION

1. Termination of the Rights Agreement. The Company and the Investor each agree
that the Rights Agreement, pursuant to Section 6.8 thereof, is hereby terminated
in its entirety effective as of immediately prior to the Closing such that,
immediately prior to the Closing, the parties shall have no further rights or
obligations under the Rights Agreement, and each party further waives any rights
it may have under the terms of the Rights Agreement with respect to the
transaction contemplated by the Merger Agreement.

2. Termination of the Voting Agreement. The parties hereto agree that the Voting
Agreement, pursuant to Section 4.6 thereof, is hereby terminated in its entirety
effective as of immediately prior to the Closing such that, immediately prior to
the Closing, the parties shall have no further rights or obligations under the
Voting Agreement, and each party further waives any rights it may have under the
terms of the Voting Agreement with respect to the transaction contemplated by
the Merger Agreement.

3. Termination of the Right of First Refusal and Co-Sale Agreement. The parties
hereto agree that the Right of First Refusal and Co-Sale Agreement, pursuant to
Section 9(d) thereof, is hereby terminated in its entirety effective as of
immediately prior to the Closing such that, immediately prior to the Closing,
the parties shall have no further rights or obligations under the Right of First
Refusal and Co-Sale Agreement, and each party further waives any rights it may
have under the terms of the Right of First Refusal and Co-Sale Agreement with
respect to the transaction contemplated by the Merger Agreement.

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to its
conflicts of laws provisions.

5. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy of any
jurisdiction where applicable but for such invalidity, illegality or
unenforceability, such invalidity, illegality or unenforceability shall not
invalidate all of the provisions of this Agreement but rather this Agreement
shall be construed insofar as the law or public policy of such jurisdiction is
concerned, as not containing the invalid term or provisions and all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect to the fullest extent permissible under such law or public policy.

 

2



--------------------------------------------------------------------------------

6. Execution in Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which when taken
together shall constitute one and the same agreement.

[Remainder of Page Left Blank Intentionally]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

COMPANY: Calando Pharmaceuticals Inc. By:   James Hamilton

James Hamilton, President

Address:    129 N. Hill Street, Suite 104   Pasadena, CA 91106

[SIGNATURE PAGE TO CALANDO PHARMACEUTICALS FINANCING TERMINATION AGREEMENT]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

INVESTOR: ARROWHEAD RESEARCH CORPORATION By:   Christopher Anzalone

Christopher Anzalone, CEO & President

Address:    201 South Lake Avenue, Suite 703   Pasadena, CA 91101

[SIGNATURE PAGE TO CALANDO PHARMACEUTICALS FINANCING TERMINATION AGREEMENT]

 

5